We agree with the trial judge that the defendants failed to disclose facts which entitle them to defend. It was proper that the answer with its separate defenses should be stricken and that summary judgment for possession should be entered for the plaintiff.
Judgment below will be affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 16.
For reversal — None. *Page 186